Mb. Chief Justice Holleeich delivered the opinion of the court: From the stipulation of facts herein it appears that claimant was awarded a contract to furnish oxygen and acetylene gas for the use of the respondent at Lincoln State School and Colony from July 1st, 1934 to June 30th, 1935. The contract provided for a demurrage charge of two cents (2c) per day on all cylinders held beyond an initial thirty-day period. During the term of the contract, cylinders were held beyond the thirty-day period for a total of 2,116 days. At the close of each month claimant rendered a statement of the amount due it for such demurrage charges, but none of such items were vouchered for payment, and no payment has been made therefor. The appropriation from which such items were payable lapsed September 30th, 1935, at which time there remained an unexpended balance of such appropriation sufficient to pay the claimant’s account. From the facts stipulated it appears that under the terms of its contract, claimant is entitled to the amount claimed. It presented its statements promptly, and the failure to approve the same and voucher them for payment was not the result of any negligence on the part of the claimant. The evidence shows that there was an unexpended balance in the proper appropriation at the time the same lapsed, sufficient to pay the amount of claimant’s demand, and under the repeated decisions of this court, claimant is entitled to an award. Award is therefore entered in favor of the claimant for the sum of Forty-two Dollars and Thirty-two Cents ($42.32).